 1                                                                               JS-6
 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7
                            CENTRAL DISTRICT OF CALIFORNIA
 8

 9
     COLUMBIA CASUALTY COMPANY, ) Case No.: CV 19-04392-AB (FFMx)
10
         Plaintiff,                  )
11                                   )
     vs.                             ) [PROPOSED] ORDER OF DISMISSAL
12
     THOMAS K. PETERSON, M. D.;      )
13   RAYMOND LAM; and LINDA G. EIDE, )
                                     )
14       Defendants.
                                     )
15                                   )
16

17         Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure
18
     41(a)(1)(A)(ii) (Dkt. No. 33), IT IS HEREBY ORDERED THAT THIS ACTION BE,
19

20
     AND HEREBY IS, DISMISSED WITH PREJUDICE as to all claims, causes of

21   action, and parties, with each party bearing its own attorneys’ fees and costs.
22

23   Dated: April 8, 2020             _______________________________________
24                                    ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT JUDGE
25

26

27

28

                                                  1.
